     Case 5:18-cv-00006 Document 14 Filed 04/30/20 Page 1 of 1 PageID #: 42



                   IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA


SELECT EVENT GROUP, INC.

                   PLAINTIFF

V.                                    CIVIL ACTION NO. 5: 18-cv-00006ICB


GREENBRIER HOTEL CORPORATION
and
OLD WHITE CHARITIES, INC.

                   DEFENDANTS.



                          SATISFACTION OF JUDGMENT


      Now comes the Plaintiff, Select Event Group, Inc., the judgment creditor in the

above-entitled action, by and through its counsel, James R. Sheatsley, Gorman,

Sheatsley & Company. L.C., and declares and gives notice the Judgment evidenced by

Order entered the 12th day of March 2018 in the United States District Court,

Southern District of West Virginia, against the above-named Defendants is FULLY

SETTLED and COMPROMISED and should be RELEASED and DISCHARGED of

record.

      Dated: April 30, 2020.

                                             Select Event Group, Inc.
                                             By Counsel:


                                             /s/James R. Sheatsley
                                             James R. Sheatsley, WV Bar# 3359
                                             Gorman, Sheatsley & Co., L.C.
                                             Attorneys at Law
                                             P.O. Box 5518
                                             Beckley, WV 25801
